SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into by and among
(i) NGFC Equities Inc., a public company incorporated in the State of Florida,
(the “Company” or “NGFF”) that is currently listed on the OTC QB and trading
under the stock symbol “NGFF”; (ii) Quest Energy Inc. (“Target Corporation”, or
“Quest”), a privately held company incorporated in the State of Indiana; (iii)
Mark C. Jensen, an individual residing in the State of Indiana; (iv) Thomas M.
Sauve, an individual residing in the State of Indiana (all individuals
collectively, the “Quest Shareholders”), and is effective as of the last date of
execution set forth below.  Quest, the Company and the Quest Shareholders may
each be referred to individually herein as a “Party” and collectively as the
“Parties.”




PRELIMINARY STATEMENTS




WHEREAS, the Company desires to acquire 100% of the issued and outstanding
shares of Quest (“Target Shares”) in exchange for Series A Preferred Stock of
NGFF at a price in connection with a corporate re-organization and tax-free
share exchange under Section 368 of the Internal Revenue Code of 1986, as
amended.




WHEREAS, the price the Company paying to acquire 100% of Target Shares are based
on the value of Quest’s balance sheet and ongoing operations.




WHEREAS, prior to making this acquisition final, the Company, as a publicly
listed company in the USA, is required to conduct an audit of the financial
statements of the last two years of Quest using an audit firm registered with
the Public Company Accounting Oversight Board;




WHEREAS, as of the date of this Agreement, NGFF has 7,000,000 Class B common
stock (with 10 votes for each share) issued and outstanding. Immediately
subsequent to the submission to the SEC of all filings required in connection
with this Agreement and the corporate reorganization contemplated hereby, NGFF
will convert those Class B Common Stock to Class A Common Stock (with one vote
for each share). After such conversion NGFF will have 25,359,799 Class A Common
Stock outstanding and zero shares of any other class of Common Stock or
Preferred stock outstanding. Also, NGFF has granted certain persons options to
acquire one million seven hundred eighty four thousand, five hundred (1,784,500)
shares of Class A Common Stock of NGFF at $0.30 per share, which options shall
expire on March 31, 2017. This option agreement will stay intact after this
Agreement is signed, which option agreement is referenced in the SEC filings of
the Company;




WHEREAS, the Quest Shareholders currently hold the number of Stock in Quest that
represent a majority of the shares currently outstanding in Quest.;




WHEREAS, The Parties agree that this 5% ownership of NGFF shares held by the
current shareholders of NGFF will have anti-dilution protection until six months
from the date a Super Form 8-K is filed pursuant to this tax-free exchange that
is required to be filed by the Company with the SEC.  If post-merger the Company
makes an accretive acquisition, then such anti-dilution protection offered to
the common stock shareholders of NGFF shall not be triggered





1127879:2:LOUISVILLE

(however, within this six months period should the Company close an acquisition
which will result in additional share issuances, so long as the shares are
issued at a price per share at or above $0.10 and such acquired entity is not an
affiliate of Quest, then the anti-dilution referenced in this paragraph shall
not be triggered as a result of such acquisition (“Accretive Acquisition”));




WHEREAS, the current class A common stock authorized to issue by the Company
being 230,000,000 and 7,500,000 of those shares that are still not issued have
been registered with the SEC and have been allocated to be sold to Southridge,
there are only 196,500,000 such authorized unregistered shares left in the
Company, and as such the Company will do an amendment to its Articles of
Incorporation to increase the number of Class A common stock to be issued to the
shareholders of Target Corporation, (as needed upon conversion of the Series A
Preferred Stock) without making the current shareholders of NGFF ownership to be
less than 5% for the duration that is required. Also NGFF currently has
10,000,000 blank check preferred shares authorized, 5,000,000 of which will be
designated as Series A Preferred Stock. There are no other share issuances,
securities or derivatives, or liabilities that could result in additional share
issuances in the future as of the date of this Agreement, other than those
referenced herein; and




WHEREAS, at the date of this Agreement, the Quest Shareholders will be issued
Series A Preferred Stock from the Company in exchange for their Target Shares
pursuant to this Agreement.




NOW THEREFORE, in exchange for good and value consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:







1.  Securities Exchanged




Subject to the terms and conditions of this Agreement, the Company agrees to
authorize and issue to the Quest Shareholders and the Quest Shareholders agree
to accept 4,817,792 shares of newly-authorized Series A Preferred Stock of the
Company (the “Shares” or “Securities”) in exchange for the Target Shares owned
by the Quest Shareholders and transferred to the Company pursuant to this
Agreement. As further described in the newly issued and adopted Series A
Preferred Certificate of Designation (which shall be adopted and issued by the
Company at the effective date of this Agreement), the Series A Preferred Stock
shall be convertible into common stock of the Company at the sole option of the
holder of such Series A Preferred Stock at a rate of 100 shares of Common Stock
per share of Series A Preferred, which, if converted, represents a legal and
equitable equity ownership  in the Company immediately post-closing of 95% of
the Common Stock outstanding. The Series A Preferred Stock shall have full
voting rights in the Company on all matters submitted to a vote of Company
shareholders, with each share of Series A Preferred Stock having 1,000 votes per
share The Series A Preferred Stock shall not pay any annual dividend. The
Preferred shall have anti-dilution rights for 36 months post the super Form 8-K
filing for 72% of the outstanding capital stock of the Company at such time.




The Quest Shareholders represent and warrant to the Company that there are One
Thousand Eight Hundred and Seventy-Four (1,874)shares of Quest common stock
issued and outstanding as of the date of this Agreement.  The Quest Shareholders
agree to transfer to the Company a total of One Thousand Eight Hundred and
Seventy-Four (1,874) Target Shares, representing one hundred





2




percent (100%) of the issued and outstanding shares of Quest Common Stock. The
Parties agree that the exchange of securities pursuant to this Agreement shall
occur in connection with a corporate re-organization and tax-free share exchange
under Section 368 of the Internal Revenue Code of 1986, as amended.




2.  Non-registration of Securities




The Shares and the Target Shares to be exchanged by the Parties will not be
registered under the Securities Act of 1933, as amended, or any state’s
securities laws, on the grounds that the transaction in which the Shares are to
be issued either qualifies for applicable exemptions from the securities
registration requirements of such statutes or such registration requirements
have been satisfied.  The exemptions being claimed include, but are not
necessarily limited to, those available under Section 4(a)(2) of the Securities
Act and Section 4(a)(1) of the Securities Act and, the reliance by the Company
upon the exemptions from the securities registration requirements of the federal
and state securities laws is predicated in part on the representations,
understandings and covenants set forth in this Agreement.




The Quest Shareholders understand that, in furtherance of the transfer
restrictions stated above:

(i) The Company will record stop transfer instructions in its stock record books
to restrict an impermissible resale or other transfer of the securities; and




(ii) Each document evidencing the Securities will bear a restrictive legend in
substantially the following form:




The shares evidenced by this certificate have not been registered under either
the Securities Act of 1933, as amended, or the securities laws of any state.
 These securities may not be offered for sale, sold, assigned, pledged,
hypothecated, or otherwise transferred: at any time absent either (A)
registration of the transaction under the Securities Act of 1933, as amended,
and every other applicable state securities law or (B) the issuer’s receipt of
an acceptable opinion of counsel that registration of the transaction under
those laws is not required.




3.  The Quest Shareholder’s Representations and Warranties




In order to induce the Company to issue the Shares, the Quest Shareholders
represent and warrant to the Company, as follows:




a.

The Quest Shareholders’ Financial Sophistication.  The Quest Shareholders are
sophisticated investors as such term is contemplated by Section 4(a)(2) of the
Securities Act of 1933. The Quest Shareholders have conducted a due diligence
review of all information they deem material and necessary to an adequate
evaluation of this stock acquisition. Because of knowledge and experience in
financial and business matters of the Quest Shareholders, they are able to
evaluate the merits, risks, and other factors bearing upon the suitability of
the Securities as an investment, and have been afforded adequate opportunity to
evaluate their proposed investment in light of those factors, financial
condition, and investment knowledge and experience of the Quest Shareholders.  











3






b.

No Guarantee or Representation Regarding Performance. The Quest Shareholders
hereby acknowledge that no representations or guarantees have been made to them
or any of their representatives or agents regarding the performance of the
aforementioned Shares in the public stock market by the Company or any agent,
consultant or other representative of the Company.




c.

Access to Material Information. The Quest Shareholders acknowledge that they
and/or representatives designated by them have been given reasonable access to,
or the furnishing of, all material information prior to the acquisition of the
Securities herein relating to:




(i)

All material books and records of the Company;

(ii)

All material contracts and documents relating to the proposed transaction;

(iii)

An opportunity to question the appropriate executive officers or principals of

the Company;

(iv)

Any additional information deemed necessary by the Quest Shareholders to
evaluate the investment or to verify any information necessary to evaluate the
transaction or to verify any information or representation; and

(v) make such other investigation as the Quest Shareholders considered
appropriate or necessary to evaluate the business and financial affairs and
condition of the Company.




d.

Speculative Investment. The Quest Shareholders understand that the Shares are a
speculative investment and that there are substantial risks incident to an
acquisition of the Securities.  The Quest Shareholders are knowledgeable
concerning the business of the Company and have carefully considered and
understand the risks and other factors affecting the suitability of the
Securities as an investment for them. The Quest Shareholders acknowledge and
understand that there is not presently any established, liquid public or private
market for the Shares and there can be no assurances that there will ever be any
liquid market for the Shares.




e.

Authority of the Quest Shareholders. The Quest Shareholders have full power and
authority to execute and deliver this Agreement and each other document included
herein as any Exhibits to this Agreement for which signature is required.




f.

Private Transaction.  At no time were the Quest Shareholders presented with or
solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article or television advertisement or any other form of general
advertising regarding the Company.




g.

Tax Consequences.  At no time were any representations or warranties made to the
Quest Shareholders or any of their representatives or agents by the Company or
any officer, director, agent or representative thereof regarding the tax
consequences, if any, arising from the consummation of the transaction and
execution of the Agreement. The Quest Shareholders acknowledge and agree that
they have engaged in all due diligence and investigation they deem necessary and
appropriate regarding all tax issues and consequences related to the execution
and performance of the terms of the Agreement.




h.

Restricted Status of Securities. The Quest Shareholders acknowledge and agree
that the Shares issued to them, Series A Preferred Stock and common stock
underlying the Series A





4




Preferred Stock, by the Company are “restricted securities” as such term is
defined in Securities and Exchange Commission (“SEC”) Rule 144.  The Quest
Shareholders further acknowledge and agree that the Shares may not be sold in a
public transaction unless the Shares are subsequently the subject of a
registration statement declared effective by the SEC or, pursuant to SEC Rule
144 after the expiration of one year from the date that the Company is no longer
deemed a “shell company”, as described in SEC Rule 144(i) and the Company has
otherwise complied with the requirements of SEC Rule 144(i)(2).




4.  Company Representations and Warranties




As of the date the Company executes this Agreement, the Company represents and
warrants to the Quest Shareholders the following:




a.

Valid and Binding Obligation of the Company. The Company’s execution, delivery,
and performance of this Agreement are authorized and represent a valid and
binding obligation of the Company.




b.

Authorized Shares.  The Shares constitute a part of the authorized preferred
stock of the Company and upon issuance to the Quest Shareholders will remain
part of the issued and outstanding preferred stock of the Company.




c.

Ownership.  Upon the acquisition of the Shares by the Quest Shareholders, they
will own the Shares free and clear of any liens, claims or encumbrances of any
kind or nature and the Shares will be deemed fully paid and non-assessable.




d.

Anti-Dilution Provision. The Company warrants that ownership of current
shareholders of NGFF, who after the execution of this Agreement would become
minority shareholders, will not go below 5% of the total stock outstanding of
the Company for a period of six months after the Super Form 8-K that is required
to be filed with the SEC by the Company at the end of the two year audits of
Quest is filed, unless as a result of an Accretive Acquisition.




e.

SEC Compliance. The Company is in compliance with all laws and has acted within
the all laws and regulation of the SEC and all regulatory authorities.  To the
best knowledge of the Company, it is not under any investigations by any state
or federal agencies as of the date of this Agreement.










5.  Quest Representations and Warranties




As of the date Quest executes this Agreement, Quest represents and warrants to
the Company the following:




a.

Valid and Binding Obligation of Quest. Quest’s execution, delivery, and
performance of this Agreement are authorized and represent a valid and binding
obligation of Quest.





5






b.

Authorized Shares. The Target Shares constitute a part of the authorized common
stock of Quest and upon issuance to the Company will remain part of the issued
and outstanding common stock of Quest.  As of the date of execution of this
Agreement by Quest, there are One Thousand Eight Hundred and Seventy-Four
(1,874) shares of Quest common stock issued and outstanding.

c.

Ownership.  Upon the Company’s acquisition of the Target Shares, the Company
will own the Target Shares free and clear of any liens, claims or encumbrances
of any kind or nature and the Target Shares will be deemed fully paid and
non-assessable. Upon the Company’s acquisition of the Target Shares, the Company
will own One Thousand Eight Hundred and Seventy-Four (1,874)Target Shares,
representing hundred percent (100%) of the issued and outstanding shares of
Quest common stock and ownership of all assets and liabilities of Quest as of
the date of this Agreement

d.

No Further Stock Issuances. Quest represents and warrants to the Company that
upon execution of this Agreement by the Parties, there will be no further
issuance of any shares of Quest common stock without Quest first obtaining the
express written consent of the then current management of NGFF.

e.

Adequacy of Consideration. The Quest Shareholders represent and warrant to the
Company that upon its execution of this Agreement and the exchange of the Shares
and the Target Shares, its status as a subsidiary of the Company shall
constitute full and adequate consideration for the representations and
warranties that it is providing in this Agreement.




6.  Jurisdiction and Venue




a.

Governing Law/ Jurisdiction. The Agreement shall be governed by and construed
solely and exclusively in accordance with the laws of state of Indiana without
regard to any statutory or common-law provision pertaining to conflicts of laws.
The Parties agree that courts of competent jurisdiction in Hamilton County,
Indiana, shall have concurrent jurisdiction with the arbitration tribunals of
the American Arbitration Association for purposes of entering temporary,
preliminary and permanent injunctive relief with regard to any action arising
out of any breach or alleged breach of this Agreement.  The Parties agree to
submit to the personal jurisdiction of such courts and any other applicable
court within the state of Indiana.  The Parties further agree that the mailing
of any process shall constitute valid and lawful process against such Party.
 The Parties waive any claim that they may have that any of the foregoing courts
is an inconvenient forum.




7.  Obligations of the NGFF




a.

The parties acknowledge that with the year-end of NGFF being September 30, the
audit of NGFF has to begin in order to file the Form 10-K with the SEC prior to
end of December 2016. The cost of such audits will be borne by Quest. Malone
Bailey LLC is currently the audit firm of NGFF and they have been informed of
the decision of NGFF to merge with Quest and they are willing to continue with
the audit under the supervision of Quest. The current two full time employees of
NGFF, at the sole discretion of the management of Quest, will work with the
auditor and the management of Quest until the filing of the Form 10-K and the
initial Form 8-K is filed for a minimal fee of $2,000 per month each per each
employee. This arrangement will terminate after the Form 10-K is filed or when
the management of Quest chooses.




b.





6




Immediately after signing of this Agreement, the prior management of NGFF shall
acquire and take control of all the prior assets and liabilities of NGFF which
shall include any and all contracts and agreements, except the note payable to
Southridge plus any accrued interest on the note payable to Southridge. Post
signing of this Agreement there shall be no other debt or liabilities on the
balance sheet of the Company other than as a result of the Quest Balance Sheet
acquired pursuant to this transaction and the Southridge debt currently on the
balance sheet. The prior management of the Company shall assume any other debts,
liabilities, contracts, agreements, etc. and the cash on balance sheet
immediately prior to the date of this Agreement.




c.

NGFF currently has a subsidiary that will be held as a subsidiary until
post-filing of the super Form 8-K and Quest finalizes its audit so that NGFF
won't fall into Shell Status with the SEC. After the Quest audit the current
NGFF subsidiary will de-consolidate with NGFF and ownership shall be transferred
to the prior management of NGFF.  Such subsidiary shall have no liabilities or
potential liabilities associated with it.




d.

Immediately subsequent to the submission to the SEC of all filings required in
connection with this Agreement and the corporate reorganization contemplated
hereby, the officers and directors of NGFF shall resign and Quest shall appoint
all directors and officers of the company. Quest management shall take over 100%
operational and financial control of NGFF and maintain NGFF as a public company
for a minimum of one year, and pay all such expenses Quest may authorize.




e.

NGFF shall not engage in any business activities other than in the ordinary
course of business consistent with past practice without the prior written
consent of Quest.




8.  Conditions to Closing




The obligations of each Party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:




a.

Evidence of board of directors approval of this Agreement by Quest and NGFF.




b.

Evidence of shareholder approval of the transactions contemplated by this
Agreement by Quest and NGFF.




c.

Adoption of Resolutions by NGFF acceptable to Quest and consistent with the
Amended and Restated Articles with respect to Preferred Stock contemplated by
this Agreement.




d.

Registration of shares with the Company’s transfer agent and delivery of
acceptable Preferred Stock certificates to Quest Shareholders.




e.

Preparation of filings under applicable securities laws acceptable to both Quest
and NGFF reflecting consummation of the transactions contemplated by this
Agreement.




f.

Filing the Schedule 14C and related and required documents with the SEC.











7






g.

Parties shall not have breached or violated any representations, warranties or
covenants contained in this Agreement.




9.  Miscellaneous Provisions




a.

Notices. Any notice required or provided for in this Agreement to be given to
any Party shall be mailed certified mail, return receipt requested, or hand
delivered, to the Party at the last known address for the Party.

 

b.

Indemnification.  From and after the Effective Date, NGFC shall indemnify,
defend and hold harmless each Person who is now, or has been at any time prior
to the date hereof or who becomes prior to the Effective Date, a director,
officer, or shareholder of Quest Energy, Inc. (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”) against (i) all losses, claims,
damages, costs, expenses, liabilities, or judgments or amounts that are paid in
settlement with the approval of NGFC (which approval shall not be unreasonably
withheld) of or in connection with any claim, action, suit, proceeding or
investigation based in whole or in part on or arising, in whole or in part, out
of, the fact that such person is or was a director, officer, or shareholder of
Quest, whether pertaining to any matter existing or occurring at or prior to the
Effective Date, and whether asserted or claimed prior to, or at or after, the
Effective Date, excluding any claim, action, suit, proceeding or investigation
which is related to any matter which, on the Effective Date, would have
constituted or resulted in a breach of any of the representations and warranties
of Quest set forth in Article 5 hereof (“Indemnified Liabilities”) and (ii) all
Indemnified Liabilities based in whole or in part on, or arising in whole or in
part out of, or pertaining to this Agreement or the transactions contemplated
hereby, (and NGFC shall pay expenses in advance of the final disposition of any
such action or proceeding to each Indemnified Party to the full extent permitted
by law.  Without limiting the foregoing, in the event any such claim, action,
suit, proceeding or investigation is brought against Indemnified Parties
(whether arising before or after the Effective Date), (i) after the Effective
Date, NGFC shall pay all reasonable fees and expenses of counsel for the
Indemnified Parties promptly as statements therefore are received; and (ii)
after the Effective Date, NGFC will use all reasonable efforts to assist in the
vigorous defense of any such matter, provided that NGFC shall not be liable for
any settlement of any claim effected without its written consent, which consent
shall not be unreasonably withheld.  Any Indemnified Party wishing to claim
indemnification under this Section, upon learning of any such claim, action,
suit, proceeding or investigation, shall notify NGFC (but the failure to notify
NGFC shall not relieve it from any liability which it may have under this
Section 9 except to the extent such failure materially prejudices NGFC.




c.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Parties.

 

d.

Construction. The section headings, captions, or abbreviations are used for
convenience only and shall not be resorted to for interpretation of this
Agreement. Wherever the context so requires, the masculine shall refer to the
feminine, the singular shall refer to the plural, and vice versa.

 








8






e.

Fees. In the event that any Party is required to engage the services of legal
counsel to enforce its rights under this Agreement against any other Party,
regardless of whether such action results in litigation, the prevailing Party
shall be entitled to reasonable attorneys’ fees and costs from the other Party,
which in the event of litigation shall include fees and costs incurred at trial
and on appeal.

 

f.

Entire Agreement. This Agreement contains the entire understanding among the
Parties and supersedes any prior written or oral agreement between them
respecting the subject matter of this Agreement. There are no representations,
agreements, arrangements, or understandings, oral or written, between the
Parties hereto relating to the subject matter of this Agreement that are not
fully expressed herein.

 

g.

Amendments. Any amendments to this Agreement shall be in writing signed by all
Parties.




h.

Severability. In case any one or more provisions contained in this Agreement
shall, for any reason, be held invalid illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

 

i.

Waiver. No consent or waiver, expressed or implied, by a Party of any breach or
default by any other Party in the performance by that other Party of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
any other breach or default in the performance by such other Party of the same
or any other obligations of such other Party hereunder. Failure on the part of
any Party to complain of any act or failure to act of another Party or to
declare that other Party in default, irrespective of how long such failure
continues, shall not constitute a waiver of such Party of its rights hereunder.




j.

Attorney Opinions. The management of Quest agrees that in the event any Company
shareholder seeks to obtain an opinion of counsel to remove a restrictive
transfer legend from any Company share certificate pursuant to Securities and
Exchange Commission Rules 144 or section 4(a)(1) of the Securities Act of 1933,
as amended, such shareholder shall be entitled (upon payment of the prescribed
legal fee) to utilize the Law Office of Clifford J. Hunt, P.A. to obtain and
provide such opinion for forwarding to the Company stock transfer agent.

 

k.

Counterparts. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original for all purposes.  Signatures may be exchanged
between the parties as electronic signatures, PDF copies attached to emails,
facsimile copies or any by other means of delivery utilized by the Parties. All
such signatures shall be deemed originals and enforceable against the Party
delivering such signature on this Agreement.

 

l.

Survival of Representations and Warranties.  The representations and warranties
set forth in this Agreement shall be continuing and shall survive the date of
this Agreement.




m.

Time Is Of The Essence.  The Parties agree that time is of the essence regarding
the execution of this Agreement..











9






n.

Acknowledgements.  The Parties to the Agreement declare and represent that:

i.

They have read and understand this Agreement;

ii.

They have been given the opportunity to consult with an attorney if they so
desire;  

iii.

They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;

iv.

They have retained signed copies of this Agreement for their records; and

v.

The rights, responsibilities and duties of the Parties hereto, and the covenants
and agreements contained herein, shall continue to bind the Parties and shall
continue in full force and effect until each and every obligation of the Parties
under this Agreement has been performed.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
set forth below.







Date:  

January 4, 2017

QUEST ENERGY, INC.:







By:

/s/ Mark C. Jensen

Mark C. Jensen, Chief Executive Officer










Date:  January 5, 2017

NGFC EQUITIES, INC.:







By:

/s/ Andrew Weeraratne

Andrew Weeraratne, Chief Executive Officer










QUEST SHAREHOLDERS:




Date:  January 4, 2017

By:

/s/ Mark C. Jensen

Mark C. Jensen, Shareholder




Date:  

January 4, 2017

By:

/s/ Thomas M. Sauve

Thomas M. Sauve, Shareholder














10


